                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BOARD OF TRUSTEES OF THE                          Case No. 4:19-cv-03631-JST (KAW)
                                         LABORERS HEALTH AND WELFARE
                                   8     TRUST FUND FOR NORTHERN                           ORDER TO SHOW CAUSE TO
                                         CALIFORNIA, et al.,                               PLAINTIFFS
                                   9
                                                        Plaintiffs,                        Re: Dkt. No. 24
                                  10
                                                 v.
                                  11
                                         GARRETT THOMPSON
                                  12     CONSTRUCTION, INC.,
Northern District of California
 United States District Court




                                  13                    Defendant.

                                  14          On December 12, 2019, Plaintiffs filed a motion for default judgment. (Dkt. No. 21.) On
                                  15   December 13, 2019, the motion was referred to the undersigned for report and recommendation.
                                  16   On December 18, 2019, the undersigned ordered that if no opposition was filed, Plaintiffs were to
                                  17   file a proposed order that “shall be structured as outlined in Attachment A below and include all
                                  18   relevant legal authority and analysis necessary to establish the case” by January 2, 2020. (Dkt.
                                  19   No. 24.) To date, Plaintiffs have not filed the required proposed order. Accordingly, the Court
                                  20   ORDERS Plaintiffs to show cause, by January 17, 2020, why the motion should not be denied
                                  21   by: (1) filing the required proposed order, and (2) explaining why they failed to comply with the
                                  22   Court’s order.
                                  23          Additionally, the January 16, 2020 hearing on the motion for default judgment is continued
                                  24   to February 6, 2020 at 1:30 p.m. in Courtroom 4, 1301 Clay Street, Oakland, California.
                                  25          Plaintiffs shall serve a copy of this order on Defendant.
                                  26          IT IS SO ORDERED.
                                  27   Dated: January 7, 2020                               __________________________________
                                                                                            KANDIS A. WESTMORE
                                  28                                                        United States Magistrate Judge
